Title: From James Madison to Robert Smith, 26 July 1810
From: Madison, James
To: Smith, Robert


Dear Sir
Montpelier July 26. 1810
I return herewith the letters from Vanderhorst, & Bernabeu. It would have been better if Lowry had more carefully concealed his destination. The case of the Spanish Goods landed from the French privateer, must be decided by the result of the judicial enquiry into the character of the latter. If equipped from our jurisdiction, the capture gives a claim to restitution. If not so equipped, the law as it stands in relation to prize goods brought into the U. S. must decide on the course to be pursued. It would seem proper to transmit the representation of Bernabeu, to the Collector & the District Attorney, with a request to the latter to do what may be right in the cases.
I find by a letter from the Secretary of the Navy, that another insult to our National Flag, has been offered by a British Commander. I have desired him to communicate to you the circumstances of the case; on which you will please to found whatever instruction to Mr. Pinkney, they may render proper. Accept my respects & best wishes.
James Madison
